Ms. Betty Miller Executive Director Department of Local Affairs 1313 Sherman Street, Room 518 Denver, Colorado  80203
Dear Ms. Miller:
This is in reply to your memorandum of June 30, 1976, in which you ask whether the Division of Local Government has authority to decrease voter approved levies, which you refer to as "contract levies."
QUESTION PRESENTED AND CONCLUSION
Does the Division of Local Government, Department of Local Affairs have the authority to decrease voter approved levies?
     My conclusion is no, the Division of Local Government has no specific authority to order a levy decrease. However, it would be appropriate for the division to inform local taxing entities that they are required by law to reduce tax levies to keep the revenue increase within the seven percent limitation.
ANALYSIS
You state that the question is presented in view of the enactment of House Bill 1025, Fiftieth General Assembly. In answering your inquiry, this office has also considered C.R.S. 1973, 29-1-301
and 29-1-302, as amended by House Bill 1139, Fiftieth General Assembly.
It should be noted initially that counties, cities, towns and special districts must comply with C.R.S. 1973, 29-1-301, as amended, which requires that statutory levies
     . . . shall be so reduced as to prohibit the levying of a greater amount of revenue than was levied in the preceding year plus seven per cent except to provide for the payment of bonds and interest thereon.
This seven percent limitation may be exceeded only by approval of qualified electors or the Division of Local Government as provided by 29-1-302, as amended by House Bill 1139.
While the Division of Local Government has no specific authority to order a levy decrease, it would be appropriate for the Division to inform said entities that they are required by law to reduce the levies to keep the revenue increase within the allowable 7%.
They should be informed that the duty to reduce the levy is mandatory, and that a failure to so reduce it when required, without the approval of the voters or the Division, is a violation of the statute.
SUMMARY
Under C.R.S. 1973, 29-1-301 and 302, the Division of Local Government, Department of Local Affairs, has no authority to order a decrease of a local voter approved tax levy. However, it would be appropriate for the division to inform the local taxing entities that they are required by law to reduce the tax levies to keep the revenue increase within the seven percent limitation.
Very truly yours,
                              J.D. MacFARLANE Attorney General
TAXATION AND REVENUE COUNTIES MUNICIPAL CORPORATIONS
C.R.S. 1973, 29-1-301
C.R.S. 1973, 29-1-302
LOCAL AFFAIRS, DEPT. OF Local Government, Div. of
Under C.R.S. 1973, 29-1-301 and 302, the Division of Local Government (Department of Local Affairs) has no authority to order a decrease of a local voter approved tax levy although the division may inform local taxing entities that they are required by law to keep their revenue increase within the seven percent limitation.